Citation Nr: 0426343	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for varicose veins of 
the right leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran has unverified active service from April 1948 to 
August 1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which denied entitlement 
to the benefit currently sought on appeal.

In September 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).


FINDING OF FACT

The veteran has varicose veins on his right leg, which extend 
from the medial aspect of his thigh to his ankle, measure 
about one-half inch, and are productive of reported edema and 
fatigue, not shown on examination; there is no stasis 
pigmentation or eczema. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
varicose veins of the right leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Code 7120 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act  

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) held, in part, that notice under the 
Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for varicose veins of the right 
leg.  In this context, the Board notes that a substantially 
complete application was received in January 2000.  In 
November 2000, the same month in which the VCAA was enacted, 
the AOJ issued a rating decision denying an increase.  The 
veteran filed a timely appeal, and the case was certified to 
the Board.  In September 2003, the Board remanded the claim 
for further development.  In February 2004, prior to the 
recertification of this claim to the Board, the AOJ provided 
notice to the claimant regarding the VA's duty to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the February 2004 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

Increased Evaluation 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection is in effect for varicose veins of the 
right leg, evaluated as 20 percent disabling.   

Under the rating criteria for the cardiovascular system, 
varicose veins are rated under DC 7120.  Specifically, 
evidence of intermittent edema of an extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery, warrant a 10 percent rating.  38 C.F.R. § 4.104, DC 
7120 (2003).  Symptoms of persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema, warrant a 20 percent rating.  
Id.  Persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration, warrant a 40 percent 
rating.  Id.  Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration 
warrant a 60 percent rating.  Id.  Evidence of massive board-
like edema with constant pain at rest, when attributed to the 
effects of varicose veins, warrants a 100 percent rating.  
Id.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In March 2002, the veteran presented to the VA outpatient 
clinic for a checkup on his various medical conditions, to 
include varicose veins of the right leg.  In the assessment 
of the extremities, 2+ edema bilaterally was noted.  The 
assessment, in part, was varicose veins, asymptomatic.

In May 2002, August 2002, February 2003, July 2003, and 
February 2004, the veteran reported to the VA outpatient 
clinic for routine checkups.  On each visit, varicose veins 
were noted, as was the absence of edema and lesions on the 
skin.

Per the remand order of the Board, the veteran underwent VA 
veins examination in March 2004.  He presented with 
complaints of pain such that he was sometimes unable to walk, 
as well as cramping, and swelling.  He had no history of 
thrombophlebitis or pulmonary embolism.  He reported that he 
had support stockings but ceased using them because they were 
uncomfortable.  He also reported his non-related condition of 
arthritis in the right knee.  Upon examination of the 
veteran's right leg, the examiner noted saccular varicose 
veins extending from the medial aspect of the thigh all the 
way to the ankle, with great saphenous venous distribution.  
The highest diameter was about a half inch.  There was no 
tenderness or swelling, nor was there evidence of edema, skin 
ulceration, skin breakdown, or skin pigmentation.  There was 
no skin discoloration.  There were a very few hyperpigmented 
superficial varicose veins on the medial aspect of the leg.  
There was no bowed leg rigidity.  The diagnosis noted was 
superficial and deep varicose veins for great saphenous 
venous distribution with residual pain and discomfort.

In addition to the medical evidence of record, the veteran 
appeared before the Board at a personal hearing in April 
2003.  He testified that he has fatigue, and that he is 
unable to walk more than a block without needing to rest.  He 
noted that he gets cramps in his leg and there is a throbbing 
pain as well.   He testified that the swelling was nearly 
constant, but was alleviated by elevating his leg.  Regarding 
use of the compression stockings, the veteran stated he 
stopped wearing them because it made the pain worse when he 
took them off.

The veteran's varicose veins are currently evaluated at 20 
percent disabling, which is indicative of symptoms of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  While the veteran reported persistent swelling in 
his personal hearing before the Board, there is no evidence 
of record indicating the same.  In fact, the record 
demonstrates that the veteran has had regular, biannual 
checkups between March 2002 and February 2004, with only one 
instance of edema noted.  The most recent VA examination 
studying the veteran's service-connected disability revealed 
that there was no swelling, nor edema, nor skin 
discoloration.  Though a very few hyperpigmented superficial 
varicose veins were noted, the examination did not indicate 
stasis pigmentation or eczema.  The Board observes that these 
symptoms do not indicate a persistence of edema, requisite of 
a 20 percent rating; therefore, they do not warrant a higher 
evaluation.  Additionally, the next highest rating (40 
percent) requires persistent edema and stasis pigmentation or 
eczema, neither of which has been established by the record 
on appeal.  Accordingly, a higher rating for the veteran's 
varicose veins is not justified.


ORDER

Entitlement to an increased evaluation for varicose veins, 
currently evaluated as 20 percent disabling, is denied.
 



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



